DETAILED ACTION
Status of Claims
•    The following is an office action in response to the communication filed 12/11/2020.
•    Claims 1-4, 6, 8, 10, 12-14, 16, 18, and 20 have been amended.
•    Claims 9, 11, 17, and 19 have been canceled.
•    Claims 21-23 have been added.
•    Claims 1-8, 10, 12-16, 18, and 20-23 are currently pending and have been examined.

Response to Amendment
In light of Applicant’s amendments, filed on 12/11/2020, the 112(a) and 112(b) rejections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:

With regards to claim 23, the limitation “correspond to Big 5 quiz” appears to have a grammatical error. The limitation should likely read “correspond to a Big 5 quiz.”

Appropriate correction is required.



Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-8, 10, 12-16, 18, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/213,182 (referred to as “‘182”), in view of Cama et al. (US 20170124074 A1), hereinafter Cama, in view of Stern et al. (US 20140082645 A1), hereinafter Stern.

but does not explicitly teach that the sound samples are music samples associated with music interest of the test user; and wherein each music sample of the second set of music samples is associated with a corresponding date and time marker indicating when an interest was shown in the corresponding music sample by the target user. 

It would have been obvious to one of ordinary skill in the art to include in the prediction method, as taught by ‘182, the ability that the sound samples are  music samples associated with music interest of the test user, as taught by Cama, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing modify ‘182, to include the teachings of Cama, in order to delight the user (Cama: [abstract]).
However, Stern teaches that content is associated with a corresponding date and time marker indicating when an interest was shown in the corresponding content by the user (Stern, see at least [0129] and Fig. 3a, teaches “the user may be provided a list of recommended content at the indicated time periods. The user can then move the recommended content from one portion of the EPG or interface to another, so that it will be displayed 312, or recorded 314”; Examiner note: Fig. 3a displays a calendar view of a time period between 7:30-11:30 pm, accordingly this is associated with a date and time).
It would have been obvious to one of ordinary skill in the art to include in the prediction method, as taught by ‘182, the ability that content is associated with a corresponding date and time marker indicating when an interest was shown in the corresponding content by the user, as taught by Stern, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing modify ‘182, to include the teachings of Stern, in order to improve targeted content (Stern: [0104]).


This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10, 12-16, 18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-8, 10, and 21-23 are directed to a process, claims 12-16 and 18are directed to a machine, and claim 20 is directed to a manufacture. Therefore, claims 1-8, 10, 12-16, 18, and 20-23are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
retrieving historic data of a plurality of  test users, a first set of music samples associated with music interests of each of the plurality of test users, and a first set of answers provided by each of the plurality of test users to a set of psychometric questions; 
deriving one or more psychometric features of each of the plurality of test users based on the first set of answers provided by each of the plurality of test users; 
extracting from each music sample of the first set of music samples associated with each of the plurality of test users, a first set of feature values corresponding to a set of music features; 

receiving a second set of music samples associated with music interests of a target user, wherein each music sample of the second set of music samples is associated with a corresponding date and time marker indicating when an interest was shown in the corresponding music sample by the target user; 
extracting from each music sample of the second set of music samples associated with the target user, a second set of feature values corresponding to the set of music features; and 
predicting one or more business outcomes for the target user based on the one or more predictor models and the second set of feature values.
The above limitations recite the concept of predicting a business outcome based on music and psychometric data.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Independent claims 12 and 20 recite similar limitations as claim 1 and, as such, falls within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 12, and 20 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, claims 1, 12, and 20 recite additional elements, such as a server, a medium, and a computer. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 12, and 20 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 12, and 20 merely recite a commonplace business method (i.e., predicting a business outcome based on music and psychometric data) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 12, and 20 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various FairWarning v. Iatric Sys.).  Likewise, claims 1, 12, and 20 specifying that the abstract idea of predicting a business outcome based on music and psychometric data is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 12, and 20 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 12, and 20 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 12, and 20 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 12, and 20, these claims recite additional elements, such as a server, a medium, and a computer. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1, 12, and 20 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 12, and 20 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 12, and 20 specifying that the abstract idea of predicting a business outcome based on music and psychometric data is executed in a computer environment merely 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 12, and 20 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 12, and 20 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-8, 10, 13-16, 18, and 21-23, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-8, 10, 13-16, 18, and 21-23 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 2-6, 8, 10, 13-14, 16, 18, and 21-23 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 7 and 15 further identify additional elements, such as a user device and a user interface. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-8, 10, 13-16, 18, and 21-23 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 12, and 20, dependent claims 2-8, 10, 13-16, 18, and 21-23, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-8, 10, 12-16, 18, and 20-23 are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 12, 14-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Cama et al. (US 20170124074 A1), hereinafter Cama, in view of previously cited Stern et al. (US 20140082645 A1), hereinafter Stern.

In regards to claim 1, Cama teaches a method (Cama: [0010]) comprising: 
retrieving, by a server, historic data of a plurality of test users, a first set of music samples associated with music interests of each of the plurality of test users, and a first set of data relating to psychometrics of each of the plurality of test users (Cama, see at least [0017-0019],  [0026-0027], [0078], teaches “the users of the engine…the music recommendation can save user preferences, track…purchase history…and further refine recommendations as the user continues to provide data regarding their musical preferences to the music recommendation engine data source can be any source where data or metadata can be collected from…especially any data sources that provide historical data regarding the user's musical preferences…Examples of data sources 103 that may provide useful information into the musical preferences of the user of the music recommendation engine may include data relating to music purchases, streaming habits, downloading habits, viewing habits including searching history or browsing history of websites…the analytics engine may further implement psycholinguistic analytics to formulate inferences and draw conclusions about a user's preferences and personality traits…the analytics engine may identify one of the ‘Big Five’ variable personality traits to draw conclusions about the user. The Big Five variables refer to the user's extraversion, agreeableness, conscientiousness, neuroticism, and openness…Life style variables may include such psychological information as to whether the user is resigned, a struggler, a mainstreamer, aspirer, successful, explorer or reformer. Each of these personality traits and lifestyle types, when plugged into the psycholinguistics module may enhance the analytics engine's ability to use data sources to identify what musical parameters the user prefers and the types of variation that may be acceptable to the user…The computer readable program instructions may execute…entirely on the remote computer or server”; [0028] – “compare and contrast the user of the music recommendation engine with other user's models and profiles having similar clusters of data. The pattern matching may be calculated by extracting behavioral constraints which may be discovered using the clustering algorithms to compare user's having similar user preference data”; Examiner note: the first set of music samples is that of the other users);

extracting, by the server, from each music sample of the first set of music samples associated with each of the plurality of test users, a first set of feature values corresponding to a set of music features (Cama, see at least [0022], teaches “Embodiments of the user's profile may record and track the preferred music parameters of the user. ‘Preferred music parameters’ may refer to attributes and level of attributes of music, derived from the user preference data 101, that a user finds to be appealing. These preferred music attributes may be very broad, or very specific, and may include parameters such as music genre, musical key (e.g. major and minor or more specifically the specific key such as C, A, F), time signature (4/4, 2/4, 3/4, 3/8, 6/8, 7/8, etc.), tempo (e.g. 70 beats per minute (BPM), 100 BPM, 120 BPM), recording date, volume, the pitch distribution of the treble, bass and mid tones, instrumental accompaniment and the sentiment of the lyrics”; see also [0017], [0028]);
generating, by the server, one or more predictor models based on the historic data of each of the plurality of users, the first set of feature values extracted from each music sample of the first set of music samples associated with each of the plurality of test users, and the derived one or more psychometric features of each of the plurality of test users (Cama, see at least [0019], [0023-0024], [0028], [0078], teaches “Examples of data sources 103 that may provide useful information into the musical preferences of the user of the music recommendation engine may include data relating to music purchases, streaming habits, downloading habits, viewing habits including searching history or browsing history of websites, search engine history and viewing habits of catalogs presented by a music distribution service…The preferred music parameters may be constructed and consistently adjusted in real time or 
receiving, by the server, a second set of music samples associated with the music interests of a target user, wherein each music sample of the second set of music samples is associated with information (Cama, see at least [0017-0019],  [0026-0027], [0078], teaches “the users of the engine…the music recommendation can save user preferences, track…purchase history…and further refine recommendations as the user continues to provide data regarding their musical preferences to the music recommendation engine data source can be any source where data or metadata can be collected from…especially any data sources that provide historical data regarding the user's musical preferences…Examples of data sources 103 that may provide useful information into the musical preferences of the user of the music recommendation engine may include data relating to music purchases, streaming habits, downloading habits”; [0028] – “compare and contrast the user of the music recommendation engine with other user's models and profiles having similar clusters of data. The pattern matching may be calculated by extracting behavioral constraints which may be discovered using the clustering algorithms to compare user's having similar user preference data”; Examiner note: the second set of music is that of the user of the music recommendation discussed in [0028] (i.e., the target user));
extracting, by the server, from each music sample of the second set of music samples associated with the target user, a second set of feature values corresponding to the set of music features (Cama, see at least [0022], 
predicting, by the server, one or more business outcomes for the target user based on the one or more predictor models and the second set of feature values (Cama, see at least  [0022-0024], [0028], [0045], [0078], teaches “User preference data 101…preferred music parameters of the user…may refer to attributes and level of attributes of music, derived from the user preference data 101, that a user finds to be appealing. These preferred music attributes may be very broad, or very specific, and may include parameters such as music genre, musical key (e.g. major and minor or more specifically the specific key such as C, A, F), time signature (4/4, 2/4, 3/4, 3/8, 6/8, 7/8, etc.), tempo (e.g. 70 beats per minute (BPM), 100 BPM, 120 BPM), recording date, volume, the pitch distribution of the treble, bass and mid tones, instrumental accompaniment and the sentiment of the lyrics…the analytics engine may further employ statistical data modeling techniques to develop and create model from the user preference data, demographic data, psycholinguistic variables, lifestyle types and social class information…analytics engine may further engage in pattern matching analytical models to compare and contrast the user of the music recommendation engine with other user's models and profiles having similar clusters of data…Modeling similar users having similar variables can further help the analytics engine to draw conclusions and inferences by making assumptions that similar traits and preferences will have similar preferred music parameters”; see also [0045], [0078]).
Cama further teaches content including music samples. Additionally, Cama teaches that the music samples may be associated with contexts such as time of day and day of the week (Cama: [0055]),
yet does not explicitly teach that the data relating to psychometrics of the plurality of test users is a first set of answers provided by the users to a set of psychometric questions, where that the first set of data corresponding to each of the plurality of test users is the first set of answers provided by users; and that content is associated with a 
that the data relating to psychometrics of the plurality of test users is a first set of answers provided by the users to a set of psychometric questions, where that the first set of data corresponding to each of the plurality of test users is the first set of answers provided by users (Stern, see at least [0088], teaches “estimating compatibility by taking into account user-entered information (such as answers to personality questions)”); and
that content is associated with a corresponding date and time marker indicating when an interest was shown in the corresponding content by the user (Stern, see at least [0129] and Fig. 3a, teaches “the user may be provided a list of recommended content at the indicated time periods. The user can then move the recommended content from one portion of the EPG or interface to another, so that it will be displayed 312, or recorded 314”; Examiner note: Fig. 3a displays a calendar view of a time period between 7:30-11:30 pm, accordingly this is associated with a date and time).
It would have been obvious to one of ordinary skill in the art to include in the business outcome prediction method, as taught by Cama, the ability that the data relating to psychometrics of the plurality of test users is a first set of answers provided by the users to a set of psychometric questions, where that the first set of data corresponding to each of the plurality of test users is the first set of answers provided by users; and that content is associated with a corresponding date and time marker indicating when an interest was shown in the corresponding content by the user, as taught by Stern, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cama, to include the teachings of Stern, in order to improve targeted content (Stern: [0104]).

In regards to claim 4, Cama/Stern teaches the method of claim 1, and further teaches that the set of music features includes rhythm, energy, harmonics, spectral components, and temporal components (Cama, see at least [0022], teaches “[t]hese preferred music attributes…may include parameters such as…musical key (e.g. major and minor or more specifically the specific key such as C, A, F), time signature (4/4, 2/4, 3/4, 3/8, 6/8, 7/8, etc.), tempo (e.g. 70 beats per minute (BPM), 100 BPM, 120 BPM)…volume, the pitch distribution of the treble, bass and mid 

In regards to claim 5, Cama/Stern teaches the method of claim 1, and further teaches storing, by the server, the one or more predictor models in a database associated with the server (Cama, see at least [0070], [0078], teaches “Either or both memory devices 94 and 95 may be used as a computer usable storage medium (or program storage device) having a computer readable program embodied therein and/or having other data stored therein, wherein the computer readable program comprises the computer code 97. Generally, a computer program product (or, alternatively, an article of manufacture) of the computer system 90 may comprise said computer usable storage medium (or said program storage device)… The computer readable program instructions may execute…entirely on the remote computer or server”).

In regards to claim 6, Cama/Stern teaches the method of claim 1, and further teaches mapping, by the server, each music feature of the set of music features to each psychometric feature of each of the plurality of test users based on the first set of feature values for generating a link therebetween; and assigning, by the server, a weight to the link between each music feature of the set of music features and each psychometric feature of each of the plurality of test users for generating the one or more predictor models (Cama, see at least [0053-0054], teaches “the musical recommendation engine may select the musical candidate to deliver to the user as recommendation by selecting the candidate with the highest recommendation value. The recommendation value may be a weighted combination of the similarity value for each of the musical parameters and the surprising characteristics that are a deviation from the preferred musical parameters of the user. The recommendation value balances the amount of similarity and surprise that would be tolerable to a user, to retrieve a relative value for comparing each of the song candidates. The weighting of each value to arrive at the recommendation value may vary from user to user. The recommendation may depending on the demographics of the user, the preferred parameters, psycholinguistic variables including the user's personality traits, or the user may set how much surprise or deviation in the recommendation engine…the amount of surprise considered acceptable may be dependent on the profile information about the user. The music recommendation engine may determine from user information that a user having a type A personality (ambitious, sensitive, outgoing, etc.) may appreciate and enjoy music recommendations having higher 

In regards to claim 7, Cama/Stern teaches the method of claim 6, and further teaches rendering, by the server on a user device of the target user, a user interface to present the one or more business outcomes to the target user; and receiving, by the server, a feedback from the target user on the one or more business outcomes, wherein the feedback is provided by way of the user interface (Cama, see at least [0014], [0060-0061], teaches “Embodiments of the recommendation engine may be displayed on the touch point device 104 as an application 105 or through a web interface 107…music recommendation may continue to improve its recommendation accuracy by providing opportunities for users to give feedback regarding the recommendations received. The music recommendation engine may provide opportunities for the user to rate the recommendations, like/dislike recommendations, purchase songs, albums and artists recommended through the application 105 or web interface 107, and purchase concert tickets or report whether or not the user attended live public events that were recommended by the music recommendation engine…This feedback provided by the user may be collected as part of the collected user information and user preference data 101, and may be used to update the user's profile and influence future music recommendations. The data I/O manager 110 in communication with the touch point device 104 may deliver the feedback and input entered into the touch point device from the user to other entities of the music recommendation engine. For instance, when a user rates, likes/dislikes, or comments about the music recommendation engines recommendations, this data may be returned to the staging data repository”).

In regards to claim 8, Cama/Stern teaches the method of claim 7, and further teaches updating, by the server, the weight of the link between each music feature of the set of music features and each psychometric feature of each of the plurality of test users based on the received feedback (Cama, see at least [0053-0055], [0060], teaches “The recommendation value may be a weighted combination of the similarity value for each of the musical parameters and the surprising characteristics that are a deviation from the preferred musical parameters of the user. 

In regards to claim 12, claim 12 is directed to a system. Claim 12 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The method of 

In regards to claims 14-16, all the limitations in system claims 14-16 are closely parallel to the limitations of method claims 6-8 analyzed above and rejected on the same bases.  

In regards to claim 20, claim 20 is directed to a medium. Claim 20 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The method of Cama/Stern teaches the limitations of claim 1 as noted above. Cama/Stern further teaches a non-transitory computer readable medium having stored thereon, computer executable instruction, which when executed by a computer, cause the computer to execute operations, the operations (Cama: [0070]). Claim 20 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claim 21, Cama/Stern teaches the method of claim 1. Cama further teaches wherein the second set of feature values are extracted from each music sample of the second set of music samples based on a chronological order associated with each music sample of the second set of music samples, and wherein the chronological order associated with each music sample of the second set of music samples is indicated by information (Cama, see at least [0022-0023], teaches “preferred music parameters may be constructed and consistently adjusted in real time or near real time using the analytics engine 118. The term ‘real time’ may refer to the level of computing responsiveness that the user senses as immediate, nearly immediate or that enables the computer (such as the touch point device 104) to keep up with some external process, such as the user's most up to date preferences, or the context/environment in which music is being recommended”),
	while Cama further teaches content being music samples of the second set of music samples (Cama: [0022], [0017]), Cama does not explicitly teach wherein the chronological order associated with content is indicated by the date and time marker. 
However, Stern teaches wherein the chronological order associated with content is indicated by the date and time marker (Stern, see at least [0129] and Fig. 3a, teaches “the user may be provided a list of recommended content at the indicated time periods. The user can then move the recommended content from one portion of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stern with Cama for the reasons identified above with respect to claim 1.

In regards to claim 22, Cama/Stern teaches the method of claim 21, and further teaches determining, by the server, one or more behavioral changes exhibited by the target user over a time period based on the chronological extraction from each music sample of the second set of music samples, wherein the one or more business outcomes are further predicted based on the one or more behavioral changes of the target user (Cama, see at least [0022-0023], teaches “preferred music parameters may be constructed and consistently adjusted in real time or near real time using the analytics engine 118. The term ‘real time’ may refer to the level of computing responsiveness that the user senses as immediate, nearly immediate or that enables the computer (such as the touch point device 104) to keep up with some external process, such as the user's most up to date preferences, or the context/environment in which music is being recommended”).

Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cama, in view of Stern, in view of newly cited Wood et al. (US 20020045154 A1), hereinafter Wood.

In regards to claim 2, Cama/Stern teaches the method of claim 1, and further teaches that the one or more business outcomes include product purchase affinity, purchase behavior, and music suggestions (Cama, see at least [0023], teaches “the analytics engine may predict the user's preferred musical parameters and predict a musical recommendation that will be considered enjoyable to the user”; [0060] – “purchase songs, albums and artists recommended through the application 105 or web interface 107, and purchase concert tickets”),
yet does not explicitly teach business outcomes including employment affinity, color affinity, and employment suggestions. However, Wood teaches a recommendation system (Wood: [0313]), including that business outcomes include employment affinity, color affinity, and employment suggestions (Wood, see at least [0153-0154], teaches “job attribute preferences (i.e. Working outside, attention to detail, working on teams)…Declared preferences may also include colors”); [0313] – “advice matching feature 3200B is not limited to 
It would have been obvious to one of ordinary skill in the art to include that business outcomes include employment affinity, color affinity, and employment suggestions, as taught by Wood, in the recommendation method of Cama/Stern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Cama/Stern, to include the teachings of Wood, in order to present advertisements to provide advice on a myriad of topics (Wood: [0313]).

In regards to claim 3, Cama/Stern teaches the method of claim 1, and further teaches that the historic data includes educational qualification, job profile, purchase history, likes, and dislikes of each of the plurality of test users (Cama, see at least [0017], [0019], teaches “the music recommendation can…track browsing…purchase history…Examples of data sources 103 that may provide useful information into the musical preferences of the user of the music recommendation engine may include data relating to music purchases, streaming habits, downloading habits, viewing habits including searching history or browsing history of websites, search engine history and viewing habits of catalogs presented by a music distribution service”; [0021] – “demographic information about the user may include…education level”; [Claim 3] – “demographic information selected from the group consisting of…employment”; [0020] – “favorite or saved songs, favorite genre, as well as disliked or songs”),
yet does not explicitly teach historic data including travel history. However, Wood teaches a recommendation system (Wood: [0313]), including historic data including travel history (Wood, see at least [0155], teaches “travel preferences”).
It would have been obvious to one of ordinary skill in the art to include historic data including travel history, as taught by Wood, in the recommendation method of Cama/Stern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify 

In regards to claim 13, Cama/Stern teaches the system of claim 12, and further teaches that the historic data includes educational qualification, job profile, purchase history, likes, and dislikes of each of the plurality of test users (Cama, see at least [0017], [0019], teaches “the music recommendation can…track browsing…purchase history…Examples of data sources 103 that may provide useful information into the musical preferences of the user of the music recommendation engine may include data relating to music purchases, streaming habits, downloading habits, viewing habits including searching history or browsing history of websites, search engine history and viewing habits of catalogs presented by a music distribution service”; [0021] – “demographic information about the user may include…education level”; [Claim 3] – “demographic information selected from the group consisting of…employment”; [0020] – “favorite or saved songs, favorite genre, as well as disliked or songs”), and 
that the one or more business outcomes include product purchase affinity, purchase behavior, and music suggestions (Cama, see at least [0023], teaches “the analytics engine may predict the user's preferred musical parameters and predict a musical recommendation that will be considered enjoyable to the user”; [0060] – “purchase songs, albums and artists recommended through the application 105 or web interface 107, and purchase concert tickets”),
yet does not explicitly teach historic data including travel history and business outcomes including employment affinity, color affinity, and employment suggestions. However, Wood teaches a recommendation system (Wood: [0313]), including that historic data includes travel history (Wood, see at least [0155], teaches “travel preferences”); and
that business outcomes include employment affinity, color affinity, and employment suggestions (Wood, see at least [0153-0154], teaches “job attribute preferences (i.e. Working outside, attention to detail, working on teams)…Declared preferences may also include colors”); [0313] – “advice matching feature 3200B is not limited to any specific topic nor to any application…get advice on ‘how to interview’, ‘how to better communicate with your employees’…corporate development, change management, executive development, talent management, enumeration advice, and talent acquisition advice, job fulfillment”).
.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cama, in view of Stern, in view of previously cited Ritchie et al. (US 20160086089 A1), hereinafter Ritchie.

In regards to claim 10, Cama/Stern teaches the method of claim 1, and further teaches predicting, by the server, one or more first psychometric features of the target user based on feature values (Cama, see at least [0026-0027], [0032], teaches “Based on the results of the psycholinguistics analytics, the analytics engine may update the user's profile to reflect these traits and conclusions…identify personality traits about the user…life style variables and social class information extracted from the data sources. Life style variables may include such psychological information as to whether the user is resigned, a struggler, a mainstreamer, aspirer, successful, explorer or reformer…The machine learning models 124 of the analytics engine 118 provides a collection of the machine learning algorithms which allow for the analytics engine to evaluate the input data about the user and subsequently create or update the preferred musical parameters that make up the user's profile”),
deriving, by the server, one or more second psychometric features of the target user based on a second set of data regarding the target user, wherein a combination of the predicted one or more first psychometric features and the derived one or more second psychometric features is further used as input to the one or more predictor models for predicting the one or more business outcomes for the target user (Cama, see at least [0026-0027], [0032], teaches “Based on the results of the psycholinguistics analytics, the analytics engine may update the user's profile to reflect these traits and conclusions…identify personality traits about the user to draw conclusions about the user's music preferences, purchasing habits and likelihood that the user may be suggestable towards enjoying certain musical 
and that the data regarding the target user is a set of answers provided by the user to a set of psychometric questions (Stern: [abstract]), including that the data relating to psychometrics is a first set of answers provided by the test user to a set of psychometric questions and that the first set of data is the first set of answers (Stern, see at least [0088], teaches “estimating compatibility by taking into account user-entered information (such as answers to personality questions)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stern with Cama for the reasons identified above with respect to claim 1.
Yet Cama/Stern does not explictly teach that the feature values are the second set of feature values. However, Ritchie teaches a method of linking personality to music (Ritchie: [abstract]), including that the feature values are the second set of feature values (Ritchie, see at least [0045-0059], teaches “In general, liking for a range of musical styles correlates with different big five dimensions, including but not limited to the following: Liking for Blues is positively related to scores for self-esteem, creativity, outgoing, and at ease. Liking for Jazz is positively related to scores for self-esteem, creativity, outgoing, and at ease. Liking for Classical music is positively related to scores for self-esteem, creativity, introvert, and at ease. Liking for Rap is positively related to scores for high self-esteem and outgoing. Liking for Opera is positively related to scores for self-esteem, creativity, and gentle. Liking for Country and Western is positively related to scores for hardworking and outgoing. Liking for Reggae is positively related to scores for self-esteem, creativity, outgoing, gentle, and at ease, and negatively related to scores for hardworking. Liking for Dance music is positively related to scores for creativity and outgoing, and negatively 
It would have been obvious to one of ordinary skill in the art to include in the business outcome prediction method, as taught by Cama/Stern, the ability that the feature values are the second set of feature values, as taught by Ritchie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cama/Stern, to include the teachings of Ritchie, in order to improve and correct recommendations (Ritchie: [0062]).

In regards to claim 18, all the limitations in system claim 18 are closely parallel to the limitations of method claim 10 analyzed above and rejected on the same bases.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cama, in view of Stern, in view of newly cited Oni (US 20180018630 A1), hereinafter Oni.

In regards to claim 23, Cama/Stern teaches the method of claim 1. Cama further teaches personality information including the Big 5 and wherein the derived one or more psychometric features of each of the plurality of test users correspond to Big 5 attributes (Cama, see at least [0026], teaches “the analytics engine may identify one of the ‘Big Five’ variable personality traits to draw conclusions about the user”),

However, Stern teaches wherein the set of psychometric questions correspond to a personality information quiz (Stern, see at least [0088], teaches “estimating compatibility by taking into account user-entered information (such as answers to personality questions)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stern with Cama for the reasons identified above with respect to claim 1.
However, Oni teaches a recommendation system (Oni: [abstract]), including questions corresponding to a personal globe inventory (Oni: [0010] – “user assessment data may comprise…personal globe inventory (PGI) assessment data”), and 
wherein psychometric features correspond to Holland occupational themes (Oni: [0062] – “Holland codes are based on the Holland Vocational Personality Theory ("Theory")…an individual, who has a certain personality type, is drawn to a particular career(s) and working environment(s)”; [0009] – “viii) identify one or more reference academic majors or occupations that best matches the received Holland code associated user data”).
 It would have been obvious to one of ordinary skill in the art to include questions corresponding to a personal globe inventory, and wherein psychometric features correspond to Holland occupational themes, as taught by Oni, in the recommendation method of Cama/Stern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Cama/Stern, to include the teachings of Oni, in order to match outcomes to a person’s interests and desires (Oni: [abstract]).


Response to Arguments
Applicant’s arguments, filed 12/11/2020, have been fully considered.

Double Patenting
Applicant’s remarks regarding the double patenting rejection are noted (Remarks page 14). The double patenting rejection has been maintained for the reasons set forth in the Double Patenting rejection above.

35 U.S.C. § 101
Applicant argues the claims do not recite an abstract idea because “the features of amended independent claim 1 do not recite any feature that falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas”,  the features of the claims “do not exhibit ‘mere nominal recitation of a generic server and generic predictor models’ and in no way ‘describe[] how to general ‘apply’…’” the abstract concepts, and the claims are “integrated into a practical implementation” because “an improved method for predicting business outcomes has been presented” (Remarks page 20-21). The examiner disagrees. 
With respect to the argument that the claims do not fall within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas (Remarks page 20), the examiner disagrees. The claims recite limitations such as retrieving historic user data, deriving information from the data, extracting first feature values for a user from music samples, using the historic data, the derived data, and the first feature values to generate a predictor model, and receiving a second set of music samples, from which a second set of feature values are extracted, to make a business outcome prediction based on the predictor models and the second set of feature values. Paragraph [0060] of the specification illustrates that business outcomes include “job suggestions, purchase suggestions, targeted advertisements, music suggestions, or compatibility match.” Accordingly, the recited limitations claim collection and analysis of data for the purposes of prediction of business outcomes, such as those relating to product purchases and music, as well as to employment and compatibility. These limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Specifically, the limitations of claim 1 represent sales activities and behaviors because the limitations recite collection and analysis of data pertaining to users in order to predict business outcomes such as purchase suggestions, targeted advertisements, and music suggestions. These are sales activities because they pertain to an e-commerce provider and they allow a target 
With respect to Applicant’s argument that the claims are “integrated into a practical implementation” because “an improved method for predicting business outcomes has been determined” (Remarks pages 20-21), the examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
 Additionally, paragraph [0091] of Applicant’s specification is noted which states utilization of “technological improvements of the predictor models.” However, this statement is not supported with any other information as to how the improvement is being made to existing technology, and therefore, it is considered to be a conclusory statement of improvement which was explicitly warned against in the October 2019 Update.
With respect to Applicant’s argument that the features of the claims “do not exhibit ‘mere nominal recitation of a generic server and generic predictor models’ and in no way ‘describe[] how to general ‘apply’…’” the abstract concepts (Remarks page 20), the examiner disagrees. Although the claims include computer technology such as a server, a medium, and a computer, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of predicting business outcomes in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to technological improvements but are directed to improving the business method of predicting business outcomes. The claimed process, while arguably resulting in a more accurate process for predicting business outcomes, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the server and/or computer components that operate the system. Rather, the claimed process is utilizing data sets related to music and psychographics while still employing the same server and/or computer components used in conventional systems to improve prediction of business outcomes, e.g. a business method, and therefore is merely applying the abstract idea using generic computing components. As such, the claims are not integrated into practical application.
Applicant argues the claims provide “an inventive step” because “the subject matter recited in amended independent claim 1 is adding unconventional steps that confine the claim to ‘a particular useful application’” 

Applicant argues claims 2-8, 10, 12, 13-16, 10, and 20 are patent eligible for at least the same reasons as those discussed with respect to claim 1 (Remarks page 23). The examiner disagrees. The 101 rejection is maintained for the reasons detailed above in the 101 rejection, as well as in the response to the remarks paragraphs above. Accordingly, the 101 rejections of claims 2-8, 10, 12, 13-16, 10, and 20 are maintained.

35 U.S.C. § 103
Applicant argues that the combination of Cama and Stern fails to teach, suggest, or render obvious “deriving, by the server, one or more psychometric features of each of the plurality of test users based on the first set of answers provided by each of the plurality of test users,” as recited in claim 1 (Remarks pages 23-26). The examiner disagrees. With respect to Cama, Applicant argues “Nowhere does Cama describe the utilization of answers provided by the user to psychometric questions for describing psychometric features of the user.”(Remarks page 25). The examiner notes that Cama has not been cited as teaching answers provided to psychometric questions. However, Cama teaches deriving, by the server, one or more psychometric features of each of the plurality of test  The analytics engine 118 may search data sources, such as social media data for psychographic variables. In the exemplary embodiments, the analytics engine may identify one of the "Big Five" variable personality traits to draw conclusions about the user. Cama, see at least [0017], further teaches this analysis may be for a plurality of users. Stern is used to teach that the data relating to psychometrics of the plurality of test users is a first set of answers provided by the users to a set of psychometric questions. Stern teaches this limitation in [0088], teaches “estimating compatibility by taking into account user-entered information (such as answers to personality questions).” With respect to Applicant’s arguments that Stern does not teach deriving psychometric features, the examiner notes that Stern is not cited as teaching that limitation.

Applicant argues the combination of Cama and Stern does not teach “receive a second set of music samples associated with music interests of a target user, wherein each music sample of the second set of music samples is associated with a corresponding date and time marker indicating when an interest was shown in the corresponding music sample by the target user (Remarks page 26). The examiner disagrees. Cama teaches receiving, by the server, a second set of music samples associated with the music interests of a target user, wherein each music sample of the second set of music samples is associated with information. Cama teaches this limitation in [0017-0019],  [0026-0027], [0078], teaching “the users of the engine…the music recommendation can save user preferences, track…purchase history…continues to provide data regarding their musical preferences to the music recommendation engine…Examples of data sources 103 that may provide useful information into the musical preferences of the user of the music recommendation engine may include data relating to music purchases, streaming habits, downloading habits.” Accordingly music samples are provided by users. Further, Cama, see at least [0028], teaches “compare and contrast the user of the music recommendation engine with other user's models and profiles having similar clusters of data. The pattern matching may be calculated by extracting behavioral constraints which may be discovered using the clustering algorithms to compare user's having similar user preference data.” Accordingly, the second set of music is that of the user of the music recommendation (i.e., the target user), as compared to the first set, which corresponds to the other users. Stern further teaches that content is associated with a corresponding date and time marker indicating when an interest was shown in the corresponding 

Applicant argues claims 2-10, 11-12, 13-18, and 19-20 are patentable over the prior art for the same reasons as claim 1, as well as, in the case of claims 2-8, 10, 13-16, and 18, for additional reasons (Remarks pages 26-27). The examiner disagrees. The 103 rejection is maintained for the reasons detailed above in the 103 rejection, as well as in the response to the remarks paragraphs above. Accordingly, the 103 rejections of claims 2-8, 10, 12-16, 18, and 20 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625